DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13, 15-21, 25, 36, and 38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14th, 2021.
Applicant’s election without traverse of Group I, Claims 1-7 and 9-11, in the reply filed on January 14th, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "transmission lead" in line 2.
Claim 10 recites the limitation “protective cap” in line 3.  
There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeArmond et al (U.S. Publication No. 2005/0240093; cited by Applicant).
Regarding Claim 1, DeArmond discloses a thoractostomy tube for monitoring lung integrity ([0096]) comprising a thoractostomy tube having a proximal and distal end (Figures 1 and 4; flexible conduit 110 has a distal and proximal end; [0049]), the distal end configured for insertion into the chest of a subject (Figure 1; flexible conduit is inserted into a body cavity such as a chest; [0049]) and comprising one or more sensors (sensors 120; [0066]; Figure 4), the sensors having a sensor head comprising two or more wires forming arcs or electrodes in the thoractostomy tube wall (sensor 120 comprises two wires forming electrodes in the tube wall; [0066]; Figure 4) having a non-embedded portion on the surface of the thoractostomy tube (the wires of sensors 120 are partially embedded, which means that they have a non-embedded portion; [0066]; Figure 4), the wires or electrodes configured to contact the lung surface, intrathoracic milieu, or a surface of a non-lung intrathoracic structure or organ (sensors 120 are configured to contact the lung surface to determine the impedance thereof; [0013] and [0066]; Figure 4).  

Regarding Claim 2, DeArmond discloses an articulation (protruding portion 230 is substantially an articulation; [0066]; Figure 4).  

Regarding Claim 3, DeArmond discloses that the articulation is configured to improve the signal-to-noise ratio of the signal generated by the sensors so as to maximize the detection of lung pleura to chest wall pleura contact, that is pleura-to-pleura apposition (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the protrusion as taught by DeArmond will contact the lung wall away farther away from interference and reduce parasitic inductance in the sensor readings, thereby increasing SNR).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DeArmond.
Regarding Claim 4, DeArmond discloses that the articulation is a distance from the distal end of the thoractostomy tube (protrusion 230 positioned a number of centimeters from the distal end of conduit 110; [0066]; Figure 4).
DeArmond fails to disclose that the articulation is 3 to 15 cm from the distal end of the thoractostomy tube.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the distance is 3 to 15 cm in order to ensure the protrusion is located so as to not damage tissue during insertion, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 5, DeArmond discloses that one or more sensors are position in the distal portion of the thoractostomy tube (sensors 120 are in the distal portion of the conduit 110; Figure 4).
DeArmond fails to disclose that the position is 5 to 20 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the position is 5 to 20 cm in order to place the sensors to contact the lung tissue, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 6, DeArmond discloses a non-embedded portion of the electrode or wire (the wires of sensors 120 are partially embedded, which means that they have a non-embedded portion; [0066]; Figure 4).
DeArmond fails to disclose that the non-embedded portion of the electrode or wire is about 0.1 to 5 mm in length.  

Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 7, DeArmond fails to disclose that the non-embedded portion of the electrode or wires has a diameter of about 0.01 to 0.5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the non-embedded portion of the electrode or wire has a diameter of about 0.01 to 0.5 mm in order to ensure the electrodes or wires are of sufficient diameter to contact the lung tissue, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.
(Length and width of a flexible conduit of a physiological change monitoring system may be specifically configured for the specific body cavity the flexible conduit is intended to occupy; [0071]). 
DeArmond fails to disclose that the wire arc has a radius of curvature of about 0.5 to 4 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the wire arc has a radius of curvature of about 0.5 to 4 mm in order to ensure wires are of sufficient shape to contact the organ(s) targeted for measurements, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 10, DeArmond fails to disclose in the first embodiment that the wires diverging from each other once they leave the transmission lead until the apex of the arc where the wires then converge and are coupled to the protective cap.  
In the second embodiment, DeArmond discloses that the wires diverging from each other once they leave the transmission lead (wires 250 diverge from each other when they enter intermediate portion 280; Figure 7) until the apex of the arc where the wires then converge (wires 250 converge as they approach arc 300; Figure 7) and are coupled to the protective cap (the ends of the wires 250 are embedded to a cap 290; Figure 7).


Regarding Claim 11, DeArmond fails to disclose that the electrodes or wires have a minimal spacing of at least 0.1 mm and a maximum spacing up to 2 cm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that electrodes or wires have a minimal spacing of at least 0.1 mm and a maximum spacing up to 2 cm in order to prevent parasitic inductance during monitoring, since discovering the optimum value of a result effective variable involves only routine skill in the art. 
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791